Citation Nr: 0634907	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran requested that she be afforded a video conference 
hearing when she filed her substantive appeal in February 
2004.  The veteran was informed in June 2005 that she was 
scheduled for a video conference hearing at the RO in August 
2005.  In July 2005, the veteran withdrew the request for a 
hearing.  38 C.F.R. § 20.704(e) (2006). 

The veteran's case was remanded to the RO for additional 
development in September 2005.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's PTSD is manifested by no greater occupational 
and social impairment than is caused by mild or transient 
symptoms, with little to no decrease in work efficiency.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002 and Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from April 1967 to June 
1970.  She served in the Republic of Vietnam as an Army nurse 
from June 1968 to June 1969.  

The veteran submitted an informal claim for entitlement to 
service connection for PTSD in December 2001.  

The veteran was afforded a VA psychological examination in 
June 2002.  She reported that for many years after she served 
in Vietnam she was emotionally numb.  In her career as a 
nurse, she was always told that she had excellent 
organizational skills but that she was too demanding.  She 
described herself as having a compulsive personality.  She 
reported that she was easily irritable with an explosive 
anger problem.  She reported that she has always been very 
judgmental, especially of other nurses.  As a nurse in 
Vietnam, she reported that she felt overwhelmed and 
frequently broke into tears at the sight of mangled bodies, 
gunshot wounds, and amputations.  She reported that the 
hospital where she worked in Vietnam was frequently mortared 
and a close friend and fellow nurse died when a part of the 
hospital collapsed.  She reported survivor guilt after this 
incident.  She left active duty in 1971 and went into the 
Reserves.  After leaving the military she began to have panic 
attacks.  She reported that she got very anxious sitting in 
the back of a car or in heavy traffic.  She reported that her 
sleep was chronically poor.  She had difficulty falling 
asleep and had frequent early morning awakening.  She 
reported that she had participated in a PTSD study at VA for 
ten weeks.  She had a nightmare a month before she 
participated in the PTSD study.  She reported that she had 
the nightmares two to three times a week.  She said she used 
to have flashbacks of being in Vietnam about once a week.  
She reported that she had to make adjustments when co-workers 
brought Asian food into work.  She described a history of 
frequent hyperarousal.  She reported that she had only some 
mild exacerbation of memories with the sound of helicopters.  
She reported that movies with war scenes upset her but did 
not cause flashbacks.  She reported a history of anhedonia, 
feelings of detachment, foreshortened future and feeling 
emotionless.  She described herself as chronically irritable.  
She reported some problems with concentration but the 
symptoms were not nearly as severe as when she left the 
military.  

The veteran denied a history of suicide attempts or 
psychiatric hospitalizations.  She was alert and oriented to 
person, place and time.  The examiner noted that she was well 
groomed with good eye contact.  She was cooperative and had 
an ability to engage others.  Her thought process was 
logical, sequential and circumstantial.  Her speech was not 
noted to be pressured.  Her affect was mildly dysphoric.  She 
did not have suicidal or homicidal ideations.  Her activities 
of daily living were adequate.  Her memory was intact for 
immediate, recent, and remote events.  She had positive panic 
symptoms but they were less in frequency and duration with 
behavioral desensitization techniques that were being used to 
treat symptoms of depression.  She denied impulse control 
problems.  She had no history of manic/hypomanic 
symptomatology.  She reported avoidance after leaving the 
military.  She reported that she self-medicated with comfort 
foods.  The examiner diagnosed the veteran with PTSD and 
assigned a global assessment of functioning (GAF) score of 
80.  

Outpatient treatment reports from VA dated from December 2001 
to April 2006 were associated with the claims file.  The 
veteran was seen for symptoms of PTSD in December 2001.  She 
was noted to be alert, oriented and well-groomed.  Her 
thoughts were organized and her speech was of normal tone and 
cadence.  Her memory was noted to be grossly intact.  Her 
affect was sad and a little tearful at times.  Her mood and 
insight were fair.  She had no suicidal or homicidal 
ideation.  Her judgment was noted to be good.  She reported a 
very close relationship with her son.  She reported that she 
enjoyed spending time with her grandchildren.  She was 
assigned a global assessment of functioning (GAF) score of 
60.  In January 2002, the veteran was noted to be employed.  
She reported that she was easily angered and "very down in 
the dumps."  She was easily startled and tearful.  She 
avoided Asian food because it reminded her of Vietnam and she 
had some nervous reactions to the sound of helicopters.  She 
also reported trouble sleeping and that she was diagnosed 
with restless leg syndrome.  She reported panic attacks.  She 
was noted to be alert, oriented and neatly groomed.  Her 
thoughts were organized and her speech was normal in tone and 
cadence.  Her memory was grossly intact and her affect was 
sad and tearful at times.  Her mood was noted to be fair and 
she denied any suicidal or homicidal ideation.  Her insight 
was fair and her judgment was good.  She was assigned a GAF 
score of 60.  At another appointment in January 2002, the 
veteran was reported to be alert and oriented to person, 
place, time and situation.  She was neat in appearance and 
appropriately dressed.  She described her mood as "up."  
She had a full range of affect and became tearful during the 
session.  Her speech was normal in tone and rate.  Her 
attention span and concentration were good.  Her thoughts 
were organized and appropriate to the interview.  There was 
no evidence of delusions.  Her insight and judgment were 
good.  She reported that she had suicidal ideation when she 
was laid off from her job in 1995 but denied any other 
history of suicidal ideation, intention or plan.  She was 
assigned a GAF score of 60.  In October 2002 the veteran 
reported that she attended a virtual reality session on a 
commercial airplane to address fear of panic attacks and 
residual agoraphobia related to PTSD.  She said she tolerated 
the procedure extremely well.  

A letter dated in March 2002, but received in March 2003 from 
the veteran's treating physician at VA noted that the 
veteran's 10 percent rating for PTSD did not reflect the 
severity of the veteran's symptoms.  The examiner said the 
veteran had problems with anger.  The examiner noted that the 
veteran reported getting upset with people who disagreed with 
her, including family members.  She said the veteran became 
tearful, anxious and angry at reminders of Vietnam.  She also 
reported that the veteran had a startle reaction to noises.  
The examiner noted that the veteran's symptoms had been 
present for some time and seem to have worsened in severity 
and frequency with the move toward war in Iraq.  She said the 
veteran had trouble sleeping through the night and upsetting 
memories of her friend who was killed in Vietnam.  She 
concluded that the veteran had no initiative for two to three 
days at a time and was not following through on activities 
she once completed with ease.  Also in March 2003 the veteran 
was noted to be well-groomed with organized thoughts.  Her 
affect was noted to be anxious and angry at times.  She was 
assigned a GAF score of 70.  

In April 2003 the veteran reported that her PTSD was worse 
because of the news of the war which made her feel frustrated 
that she was not able to be there to help.  In June 2003 the 
veteran reported that she experienced increased arousal 
during the Iraq war buildup but she said she felt it never 
reached the prior intensity and she was able to control her 
memories rather than experiencing intrusive memories.  Her 
primary concern was noted to be increased marital discord 
following her retirement.  In February 2004 the veteran 
reported increasing distance between her and her husband and 
unhappiness with her marriage.  She said she was considering 
marriage counseling.  She said she did not want to engage in 
psychotherapy for her PTSD.  She reported fleeting thoughts 
of suicide but said she would never act on them.  She said 
her medication helped with her nightmares and sleep.  She 
said when she had difficulty sleeping she took an extra 
Clonazepam.  She was noted to be well-groomed with organized 
thoughts.  Her affect was noted to be sad and angry when she 
talked of her marriage.  She was not suicidal.  She was noted 
to have PTSD, major depression, and marital discord.  In 
October 2004, the veteran reported feelings of depression and 
unhappiness.  She requested to go back into psychotherapy.  
She reported that she enjoyed activities where she functioned 
as an advocate for veterans and planned to run for office in 
the Veterans of Foreign Wars.  She reported that she was no 
longer triggered by things like helicopters.  She reported 
that she still angered easily and jumped at noises.  She had 
difficulty with sleep.  She reported that she did not sleep 
through the night but that she did not have nightmares.  She 
denied any active suicidal ideation.  She reported marital 
discord.  The veteran was noted to be well-groomed with 
organized thoughts.  Her affect was sad and angry as she 
talked about her marriage.  She was diagnosed with PTSD, 
major depression, and marital depression.  Her PTSD symptoms 
related to her Vietnam experiences were for the most part 
gone.  She had a history of childhood sexual traumas which 
contributed to her lifelong difficulties with intimate 
relationships. Also in October 2004 the veteran was noted to 
be able to talk about the loss of her friend in service 
without feeling overwhelmed.  She said she was no longer 
triggered by helicopters.  She reported that she angered 
easily and jumped at noises and had difficulty sleeping.  She 
denied nightmares.  She expressed feelings of depression and 
unhappiness related to her marriage.  The examiner noted that 
the symptoms related to the veteran's PTSD were for the most 
part gone.  In November 2004 the veteran expressed 
dissatisfaction with her marital relationship.  She was well-
groomed with cooperative and appropriate behavior.  Her 
speech rate and volume were within normal limits.  Her mood 
and affect were also within normal limits.  The veteran was 
noted to not be symptomatic as far as reliving the trauma 
related to her PTSD.  She did endorse a high level of 
avoidance symptoms. She denied sleep problems or issues with 
anger.  Her PTSD was noted to be in partial remission.  In 
January 2005 the veteran was sleeping better and feeling more 
positive.  She was neatly groomed with organized thoughts and 
a calmer affect, which was not as sad as she had been.  She 
had no suicidal ideations.  The veteran's PTSD and major 
depression were noted to be in partial remission.  In March 
2005 the veteran reported that her relationship with her 
husband had improved and she was less judgmental of others.  
She said she was feeling the best she had felt about herself 
in a long time.  PTSD was noted to be in partial remission.  
In June 2005 the veteran reported that she was not having 
many problems with her PTSD.  She was neatly groomed and her 
thoughts were well-organized.  Her affect was anxious and 
irritable.  Her PTSD was noted to be in partial remission.  
In August 2005 the veteran reported that her medication 
continued to be helpful for her sleep, irritability and 
nightmares.  PTSD was noted to be in partial remission.  In 
November 2005 the veteran's PTSD was noted to be in partial 
remission.  In January 2006 the veteran reported that her 
husband had died suddenly.  She said she withdrew for two 
weeks after the funeral but since then had gotten active with 
veteran's activities and she said she can see a future for 
herself without her husband.  She said she was making more 
connections with her family members and that it was helpful.  
PTSD was noted to be in partial remission.  In March 2006 the 
veteran reported being active in veteran's groups and she 
said she was less tearful about missing her husband.  She 
reported that her medication continued to be helpful for her 
sleep, irritability and nightmares.  PTSD was noted to be in 
partial remission.  

The veteran was granted service connection for PTSD by way of 
a rating decision dated in March 2003.  She was assigned a 10 
percent disability rating effective from December 11, 2001.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for her PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 10 percent rating is for 
consideration where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where symptoms 
are controlled by continuous medication.  A 30 percent rating 
is for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 71-80 
GAF reflects that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  A GAF score of 61 - 70 is defined as "Some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupations, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  

Taking into account all the evidence of record in this case, 
the Board finds that the assigned GAF score of 80 at her VA 
examination is supportable by the facts.  The evidence 
reflects that the veteran's symptoms were transient and 
resulted in no more than slight impairment in social and 
occupational functioning.  While the record shows some social 
impairment, as evidenced by the veteran's fear of flying and 
agoraphobia, and the assessment by her supervisors that she 
was too demanding, there is also evidence that she was able 
to keep a job until her retirement and that she enjoyed 
spending time with her son and her grandchildren.  She had a 
husband with whom she lived, and while she reported marital 
discord, her VA physicians did not relate those problems to 
her PTSD.  Even when lower GAF scores were assigned, there 
was no suggestion that any increased symptomatology caused a 
decrease in ability to remain efficient and perform 
occupational type tasks.  Her symptoms were not of the type 
that are typical of the criteria for a 30 percent rating.  In 
fact, with time, her PTSD symptoms decreased and it was noted 
that PTSD was in partial remission.  The veteran was fully 
and gainfully employed until retirement.  Further, there is 
no evidence of record demonstrating that there was even an 
occasional decrease in work efficiency due to symptoms such 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or memory loss.  Although the 
veteran, for a time, had a problem with sleep, there was very 
little occupational impairment shown.  The veteran reported 
that after the sudden death of her husband she withdrew for 
two weeks after the funeral but since then had gotten active 
with veteran's activities and she said she could see a future 
for herself without her husband.  She said she was making 
more connections with her family members and she said that 
was helpful.  In sum, the veteran's symptoms are more akin to 
those characteristic of a rating of 10 percent, not 30 
percent.  The preponderance of the evidence is therefore 
against the claim for a rating in excess of 10 percent, and 
as a result, the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 4.3 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate her claim for service connection in 
February 2002.  The veteran was informed that she should 
obtain and provide copies of treatment records, unless she 
desired the RO's assistance in that endeavor.  She was 
informed of what the evidence must show to establish service 
connection, and what the RO had done to assist with her 
claim.  The RO sent the veteran a follow-up letter in April 
2004 and informed her of the status of her claim and again 
informed her of the evidence/information required to 
substantiate her claim for service connection.  The RO also 
sent the veteran a letter in September 2005 and informed her 
that the evidence must show that her service-connected 
disability has worsened in order to establish an increased 
rating.

The veteran was issued a statement of the case (SOC) in April 
2003 for her PTSD claim.  The SOC informed the veteran of all 
of the evidence obtained in the case and informed her as to 
why her claim was adjudicated in the manner in which it was.  
The RO issued a supplemental statement of the case (SSOC) in 
March 2004.  She was informed that she had 60 days to submit 
any additional argument or evidence in support of her claim.  
An SSOC was also issued in June 2006.  The June 2006 SSOC 
informed the veteran of the criteria used to award disability 
ratings and the criteria for assigning an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded a VA examination.  The Board finds that 
every effort has been made to seek out evidence helpful to 
the veteran and her claim for a higher rating.  The veteran 
has not alleged that there is any outstanding evidence that 
would support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).  




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


